

Exhibit 10.1
Without prejudice and subject to contract


 
DATED 25 NOVEMBER 2019
 
 
 
 
 
CABOT CREDIT MANAGEMENT LIMITED
(1)
 
and
 
 
ENCORE CAPITAL GROUP, INC.
(2)
 
and
 
 
KENNETH JOHN STANNARD
(3)
 
 
 
 
 
 
 
 
 
 
TRANSITION AGREEMENT
 











--------------------------------------------------------------------------------





THIS AGREEMENT is made on 25 November 2019 BETWEEN:
(1)
CABOT CREDIT MANAGEMENT LIMITED of 1 Kings Hill Avenue, Kings Hill, West
Malling, Kent ME19 4UA (company number 05754978) (“Employer”/ “we”/ “us”);

(2)
ENCORE CAPITAL GROUP, INC. whose principal executive offices are 350 Camino de
la Reina, San Diego, California, 92108 (“Encore”); and

(3)
KENNETH JOHN STANNARD of ## #### ####, ###### ### ### (“Employee”/ “you”).

BACKGROUND
(A)
Your contract of employment will be terminated by mutual consent.

(B)
You have or may have the claims particularised in clause 6.3, as well as various
other claims arising out of your contract of employment and its termination
which are not subject to statutory contracting-out restrictions.

(C)
The parties wish to enter into this Agreement on the terms set out below.

1
Termination of employment

1.1
We hereby give notice that your contract of employment will terminate on 15
March 2021 (“Termination Date”), with 12 months’ notice commencing on 16 March
2020 (“Notice Date”).

2
Pre-termination obligations

2.1
In this clause “Pre-Notice Period” means the period from the date of this
Agreement to the Notice Date.

2.2
During the Pre-Notice Period you will:

2.2.1
until 31 December 2019 continue to perform your duties as the Cabot Group Chief
Executive Officer (“CEO”);

2.2.2
with effect from 1 January 2020 cease to be the Cabot Group CEO, but will
continue as a senior employee with the job title of ‘consultant’ and from 1
January 2020 your line manager will be the Encore CEO/Cabot Group CEO; and





--------------------------------------------------------------------------------




2.2.3
throughout the period perform the tasks set out in Schedule 1 to this Agreement

to the best of your abilities and in accordance with the terms of the Contract
of Employment, as amended by the terms of this Agreement.
2.3
You will be placed on leave for your 12 month notice period (namely the period
from the Notice Date up to and including the Termination Date) (“Garden Leave”)
in accordance with the following provisions, which will replace any
corresponding provisions in the Contract of Employment.

2.4
During the period of Garden Leave:

2.4.1
you will not be required to undertake any duties for us;

2.4.2
we may revoke any powers you hold on behalf of the Employer or any Group Company
and may remove you from any office in the Employer or any Group Company;

2.4.3
you will ensure that the Cabot Group CEO (Craig Buick or his replacement) knows
generally where you will be and how you can be contacted during each working day
(except during any periods taken as holiday in the usual way);

2.4.4
you will take all outstanding annual leave prior to the Termination Date;

2.4.5
you will not enter our premises without the prior written approval of the Cabot
Group CEO (Craig Buick or his replacement);

2.4.6
save for contact on behalf of the Cabot Group, you will not contact (or attempt
to contact) the employees, agents, clients, distributors, licensees, licensors
or customers of the Employer or of any Group Company without the prior written
approval of the Cabot Group CEO (Craig Buick or his replacement);

2.4.7
save for contact on behalf of the Cabot Group, you will not discuss the business
or affairs of the Employer or any Group Company with the employees, agents,
clients, distributors, licensees, licensors or customers of the Employer, or of
any Group Company without the prior written approval of the Cabot Group CEO
(Craig Buick or his replacement); and





--------------------------------------------------------------------------------




2.4.8
you will remain bound by the obligations of loyalty and good faith, of exclusive
service and of confidentiality, which preclude you taking up any other
employment.

2.5
Nothing in this Agreement shall prevent us from:

2.5.1
exercising our rights under the Contract of Employment; or

2.5.2
terminating the Contract of Employment without notice or payment in lieu of
notice

prior to the Termination Date in either case if you commit an act of gross
misconduct or any fundamental breach of contract (“Summary Dismissal”).
2.6
In the event of your Summary Dismissal before the Termination Date we shall be
obliged to pay you only those sums which have accrued up to the date of the
Summary Dismissal and neither us nor Encore shall have any further liability
under this Agreement (in particular for Encore to exercise its discretion in
your favour under clause 5.1) or any other agreements referred to in it. In the
event of your Summary Dismissal this Agreement shall be void and have no further
force or effect.

2.7
Subject to clause 2.8 during the period of Garden Leave, you will be permitted
to request (and provided your request is granted) to be employed, engaged,
concerned or interested in any trade or business or occupation provided that
such trade or business is not competing with the Restricted Business (as defined
in your Contract of Employment) (“Alternative Role”).

2.7.1
If you are offered an Alternative Role, you must request and gain approval in
writing from your line manager before accepting an Alternative Role. If such
approval is granted and you elect to take up such an Alternative Role, you will
inform your manager in writing as soon as reasonably possible of your start date
(“Start Date”).

2.7.2
Prior to the Start Date you will (and will procure that your independent adviser
will) enter into a replacement transition agreement (“Replacement Agreement”)
which will be in the same form as this Agreement save that:

(i)
the termination date will be the day before the Start Date;





--------------------------------------------------------------------------------




(ii)
you will be paid in lieu of your basic salary for the balance of the Garden
Leave period, less tax, national insurance and any statutory deductions;

(iii)
subject as follows you will not be entitled to any benefits for the balance of
the Garden Leave period;

(iv)
you will retain the benefit of the Long Term Incentive Plan under clause 5.1

(v)
you will retain the benefit of the bonus under clause 3.4;

(vi)
no additional contributions towards your legal costs will be made;

(vii)
the reaffirmation letter under clause 4 will not be required;

(viii)
you will remain bound by the terms of your restrictive covenants in accordance
with clause 7.4; and

(ix)
the terms of the replacement transition agreement will be amended to reflect any
other consequential changes required to give effect to your early departure.

2.7.3
We will provide you with a Replacement Agreement reflecting the above prior to
the Start Date.

2.8
During the period of Garden Leave you will be permitted to be employed, engaged,
concerned or interested at an advisory or board level (so as a non-executive
director or chairman) in any trade or business or occupation subject to such
trade or business not competing with the Restricted Business (as defined in your
Contract of Employment) (“Alternative Advisory Role”). If you are offered an
Alternative Advisory Role, you must request and gain approval in writing from
your line manager before accepting an Alternative Advisory Role. If such
approval is granted and you elect to take up such an Alternative Advisory Role,
you will inform your manager in writing as soon as reasonably possible of your
start date and your entitlement to pay and benefits under 3.1 will continue.
This Agreement will remain in effect and your employment, subject to the terms
of this Agreement, will continue to the Termination Date. You will remain
entitled to the benefit of the Long Term Incentive Plan under clause 5.1 and
will be required to still execute the reaffirmation letter under clause 4.





--------------------------------------------------------------------------------




3
Final arrangements

3.1
Subject to clause 3.5, you will be paid your normal salary and provided with
your normal benefits up to and including the Termination Date in the usual way,
and to the extent that payment of salary has not already been made, we will pay
any arrears within the Payment Period.

3.2
We will reimburse you within the Payment Period in respect of expenses properly
and reasonably incurred, subject to your compliance with our rules and
procedures relating to expenses and the production of satisfactory VAT receipts
no later than 10 January 2021.

3.3
You agree that all amounts owing to the Employer in respect of loans or advances
against anticipated expenses will be repayable in full on the date this
Agreement is completed and you hereby authorise us to deduct any amounts so due
from the payments due to you pursuant to this Agreement.

3.4
You will be paid a bonus for the 2019 bonus period. The amount of this bonus
will be determined under Encore’s Key Contributor Plan (“KCP”) linked to both
Encore’s achievement of performance measures (“2019 KCP Funding Percentage”) and
an individual evaluation of your performance against your 2019 objectives
(“Individual Performance Percentage”). It has been agreed that your Individual
Performance Percentage shall be assessed at no less than your 2019 KCP bonus
target percentage of 87.5% of base salary previously established by the
Remuneration Committee and Compensation Committees. The 2019 KCP Funding
Percentage shall be assessed by the Remuneration Committee and Compensation
Committee and Encore’s professional advisers in the normal way and the same
percentage will be used in the calculation of your bonus as is used in the
calculation of the bonuses of all Encore Named Executive Officers. Any bonus
payment due will be paid to you in the normal payroll run in March 2020 and will
be paid subject to tax, national insurance and any statutory deductions. You
agree that you will not be entitled to any bonus for the 2020 or 2021 bonus
periods.

3.5
Save as expressly provided in this Agreement you will not be entitled to any
compensation for the loss of any rights or benefits under any bonus scheme,
share option or incentive plan or profit sharing scheme operated by the Employer
or any Group Company.





--------------------------------------------------------------------------------




3.6
We will upon receiving a request from any prospective employer addressed to the
UK HR department provide a factual reference as is our policy, complying as
necessary with the financial services regime in which the Employer or any Group
Company operates.

3.7
We will issue an announcement on or around the date this Agreement is completed
substantially in the terms of the draft attached to this Agreement in Schedule 2
and will deal with any resulting enquires in a manner which is consistent with
its terms. You will not make any public comment or issue an announcement or
press release about the termination of your employment or the events giving rise
to it other than in the terms set out at Schedule 2.

4
Re-affirmation letter

4.1
On or shortly after the Termination Date, in return for a payment of £100.00
(less tax, national insurance and any other statutory deductions), such payment
to be made within the Payment Period you will sign and date a reaffirmation
letter in the form attached at Schedule 3, with such amendments to the list of
claims in paragraph 2.3 as we may reasonably request to ensure that all claims
which you have or may have in relation to your employment or its termination are
validly compromised and settled up to the Termination Date.

4.2
You will also ensure that the adviser named in clause 12 (or another relevant
independent adviser as defined in section 203 ERA) signs and dates a letter in
the form set out in Appendix 1 to the Re-affirmation letter.

4.3
Cabot’s obligations under this Agreement (except under clause 3.1) are
conditional on Cabot receiving the letters referred to in this clause duly
signed and dated within five working days of the Termination Date.

5
Long Term Incentive Plan

5.1
Without admission of liability, subject to your compliance with the terms of
this Agreement and on condition that the warranties in clauses 6.5, 10.2, and 11
are true, Encore will exercise its discretion to determine that, notwithstanding
this Agreement, you have not had a Termination of Service (as defined in the
Long Term Incentive Plan) with respect to awards granted to you pursuant to the
Long Term Incentive Plan. As such you will





--------------------------------------------------------------------------------




continue to service vest in awards granted under the Long Term Incentive Plan
which are due to vest in March 2020, July 2020 and March 2021.
6
Release and compromise

6.1
You agree that the benefit referred to in clause 5.1 is in full and final
settlement of all claims or rights of action of any kind whatsoever which you
may have against

6.1.1
the Employer; and/or

6.1.2
Encore; and/or

6.1.3
any Group Company; and/or

6.1.4
any Connected Person.

in relation to your employment, its termination and any related or connected
matter.
6.2
For the avoidance of doubt the settlement in clause 6.1 extends to all claims:

6.2.1
whether arising under statute (including any directions or regulations made
thereunder), at common law (including contractual claims), under the Employer’s
Constitution, in equity or under any EU Directive, regulation or other
legislation applicable in the United Kingdom and enforceable against the
Employer or Encore or any other person stipulated in clause 6.1; and

6.2.2
whether arising in the United Kingdom or in any other country in the world; and

6.2.3
arising out of facts existing at the date of this Agreement whether or not the
legal basis for such a claim was known to you at that date and whether or not
such facts were known to you at that date.

6.3
This Agreement relates to the following claims subject to statutory
contracting-out restrictions which you have or may have against the Employer,
Encore, any Group Company and any Connected Person namely:

6.3.1
any claim to wages under Part II Employment Rights Act 1996 (“ERA”);

6.3.2
any claim for unfair dismissal under Part X ERA;





--------------------------------------------------------------------------------




6.3.3
any claim for redundancy under Part XI ERA;

6.3.4
any claim for detriment under section 47B ERA;

6.3.5
any other claim under the ERA including but not limited to any other claim for
detriment under Part V ERA;

6.3.6
any claim for detriment brought under section 146 Trade Union and Labour
Relations (Consolidation) Act 1992;

6.3.7
any claim for statutory holiday pay arising under regulation 14 or 16 Working
Time Regulations 1998;

6.3.8
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to race, colour, nationality or ethnic or
national origins brought under section 120 Equality Act 2010;

6.3.9
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to religion or belief brought under section
120 Equality Act 2010;

6.3.10
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to sex brought under section 120 Equality
Act 2010;

6.3.11
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to gender reassignment brought under section
120 Equality Act 2010;

6.3.12
any claim for discrimination or victimisation because of or related to pregnancy
and maternity brought under section 120 Equality Act 2010;

6.3.13
any claim for discrimination (whether direct or indirect) or victimisation
because of or related to marriage and civil partnership brought under section
120 Equality Act 2010;

6.3.14
any claim brought under or by reference to the Equal Pay Act 1970 or for
equality of terms brought under section 120 or 127 Equality Act 2010 and any
related claim for victimisation;





--------------------------------------------------------------------------------




6.3.15
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to sexual orientation brought under section
120 Equality Act 2010;

6.3.16
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to age brought under section 120 Equality
Act 2010;

6.3.17
any claim for discrimination (including direct, indirect and in respect of
failure to make adjustments), harassment or victimisation because of, arising
from or related to disability brought under section 120 Equality Act 2010;

6.3.18
any claim for less favourable treatment or detriment brought under regulation 8
Part-time Workers (Prevention of Less Favourable Treatment) Regulations 2000;

6.3.19
any claim for less favourable treatment or detriment brought under regulation 7
Fixed-term Employees (Prevention of Less Favourable Treatment) Regulations 2002;

6.3.20
any claim for detriment under section 23 National Minimum Wage Act 1998;

6.3.21
any claim under section 11 Employment Relations Act 1999;

6.3.22
any claim under regulation 27 or 32 Transnational Information and Consultation
of Employees Regulations 1999;

6.3.23
any claim under part VIII Information and Consultation of Employees Regulations
2004; and

6.3.24
any claim under section 56 Pensions Act 2008.

6.4
You agree to refrain from instituting any of the claims set out in clause 6.3
(“Particularised Claims”). The parties agree that each of the Particularised
Claims is to be regarded as a particular complaint or particular proceedings for
the purposes of the provisions of the relevant Act or Regulations referred to in
clause 6.3.





--------------------------------------------------------------------------------




6.5
This clause 6 does not compromise any claim for personal injury other than:

6.5.1
any personal injury claim arising from or in connection with any of the
Particularised Claims;

6.5.2
any claim brought under the Protection from Harassment Act 1997; and

6.5.3
any claim for a psychiatric injury of any kind.

PROVIDED THAT by entering into this Agreement you warrant that there are no
circumstances known to you, or which ought reasonably be known to you, which
might give rise to any person injury claim against the Employer.
6.6
Nothing in this Agreement shall compromise your rights in respect of accrued
pension rights, personal injury claims (subject to clause 6.5) or your ability
to enforce the terms of this Agreement.

7
Confidentiality and restrictions

7.1
You agree to keep the circumstances surrounding the termination of your
employment (save to explain the circumstances in the terms set out at Schedule
2, the existence and the terms of this Agreement confidential and not to
disclose them to any third party save as required by law and save that you are
permitted to make a disclosure that would otherwise be prohibited by this clause
where this is necessary or appropriate:

7.1.1
to any person who owes you a duty of confidentiality (which you agree not to
waive) in respect of information you disclose to them, including your legal or
tax advisers or those providing you with medical, therapeutic or similar
services; and

7.1.2
to your immediate family members provided such family members agree to keep what
has been disclosed confidential.

7.2
Cabot agree to keep the circumstances surrounding the termination of your
employment, the existence and the terms of this Agreement confidential and not
to disclose them to any third party save as required by law and save that Cabot
are permitted to make a disclosure that would otherwise be prohibited by this
clause where this is necessary or appropriate:





--------------------------------------------------------------------------------




7.2.1
to any person who owes Cabot a duty of confidentiality (which Cabot agree not to
waive) in respect of information Cabot disclose to them, including Cabot’s
legal, tax, compliance and other professional advisers;

7.2.2
to Cabot’s officers, agents and employees providing Cabot shall make reasonable
endeavours to ensure that the recipients of this information keep it
confidential; and

7.2.3
to comply with any rule or practice imposed upon or otherwise adopted by Cabot
in the light of Cabot’s obligations to any regulatory authority or organisation
to which Cabot are directly or indirectly accountable, whether financially or
otherwise.

7.3
You shall not represent yourself as being employed by us after the Termination
Date.

7.4
You confirm that you will continue to be bound by the implied and express duty
of confidentiality and any restrictive covenants contained in your Contract of
Employment. The periods of restriction stated at clause 15 of your Contract of
Employment will be reduced by any period for which you are on Garden Leave (as
per clause 15.8 of your Contract of Employment).

7.5
You agree that you will not make or publish (whether directly or through a third
party) any derogatory or defamatory remarks about the Employer, Encore, any
Group Company or any Connected Person.

7.6
Cabot agree that Cabot will not as organisations make or publish any derogatory
or defamatory remarks about you and nor will they authorise any Connected Person
to make such remarks.

7.7
Nothing in this clause shall prevent you from:

7.7.1
making a protected disclosure under section 43A of the Employment Rights Act
1996; or

7.7.2
making a disclosure to a regulator regarding any misconduct, wrongdoing or
serious breach of regulatory requirements, or reporting a criminal offence to
any law enforcement agency.





--------------------------------------------------------------------------------




7.8
Nothing in this clause shall prevent either party from:

7.8.1
co-operating with the police or any law enforcement agency regarding a criminal
investigation or prosecution; or

7.8.2
whether required to or not, co-operating with any investigation by any
regulatory authority regarding any misconduct, wrongdoing or serious breach of
regulatory requirements; or

7.8.3
bringing or defending legal proceedings to enforce the terms of this Agreement.

7.9
In consideration of you accepting the restrictions set out in this clause 7 we
will pay you within 28 days of the Termination Date an additional payment of
£100.00 less tax, national insurance and any statutory deductions.

8
Tax and National Insurance

8.1
You hereby agree to be responsible for the payment of any further income tax and
employees’ national insurance contributions in respect of payments received in
connection with the termination of your employment and any payments made or
benefits provided under this Agreement and hereby agree to indemnify the
Employer and Encore and keep the Employer and Encore indemnified against all and
any liabilities to taxation and employees’ national insurance (including in each
case any associated penalties and interest together with any reasonable costs
and expenses but excluding any interest, penalties, costs or expenses which
arise due to the delay or default of the Employer and/or Encore) which the
Employer and/or Encore may incur in respect of or by reason of such termination
of employment and the payments made or benefits provided under this Agreement
PROVIDED THAT the Employer and/or Encore will notify you as soon as possible
that it or they have received a tax demand and prior to making any payment of
tax in respect of the benefit referred to in clause 5.1), the Employer or Encore
will forward to you particulars of the demand made by HM Revenue and Customs
(“HMRC”) and allow you as much time as possible (taking into account 14 days (or
such shorter period as is required by HMRC’s deadline for a response) in which
to reply to HMRC directly with a copy of such response to the Employer and
Encore.

8.2
The Employer agrees that it will provide reasonable assistance to you in respect
of any points raised by HMRC in respect of the sale of the Employer in 2018.
Such assistance





--------------------------------------------------------------------------------




shall include but not be limited to the provision of information to you. You
shall be provided with support, whether financial or practical, which is at
least at an equivalent level to support provided to current employees of the
Employer in respect of the sale of the Employer.
9
Employee’s obligations

9.1
Subject to clause 9.2, you confirm that you will prior to the Termination Date
return to us:

9.1.1
all property and equipment belonging to the Employer or any Group Company
including but not limited to any laptop computer, computer software or hardware,
electronic diaries/organisers, mobile/car telephones (including the original SIM
card), fuel card, badges, security passes and keys, uniform; and

9.1.2
all passwords, databases, documents, records, correspondence, files and other
information (whether originals, copies or extracts and howsoever stored)
belonging to the Employer or any Group Company or which you have acquired in the
course of your employment.

9.2
In the event that you accept an offer of an Alternative Role, you must prior to
the start date of that Alternative Role return to us:

9.2.1
all property and equipment belonging to the Employer or any Group Company
including but not limited to any laptop computer, computer software or hardware,
electronic diaries/organisers, mobile/car telephones (including the original SIM
card), fuel card, badges, security passes and keys, uniform; and

9.2.2
all passwords, databases, documents, records, correspondence, files and other
information (whether originals, copies or extracts and howsoever stored)
belonging to the Employer or any Group Company or which you have acquired in the
course of your employment.

9.3
You will not retain any copies (in any form) of the items referred to in clause
9.1.2 or 9.2.2 and by signing this Agreement confirm that you have irretrievably
deleted or destroyed any copies which would otherwise remain in your possession
after full compliance with clause 9.1 or clause 9.2.





--------------------------------------------------------------------------------




9.4
You have withdrawn:

9.4.1
any appeals and grievances against the Employer, Encore or any Group Company or
any Connected Person;

9.4.2
any requests made to the Employer, Encore or any Group Company under the Data
Protection Act 2018; and

9.4.3
any complaints to an ombudsman or similar body in respect of your employment or
its termination (including but not limited to your entitlement to any pensions
and any other benefits).

9.5
You agree to make yourself reasonably available to, and to provide reasonable
cooperation to, the Employer and/or Encore or their advisers in any internal
investigation or administrative, regulatory, judicial or quasi-judicial
proceedings. You acknowledge that this could involve, but is not limited to,
responding to or defending any regulatory or legal process, providing
information in relation to any such process, preparing witness statements and
giving evidence in person on behalf of the Employer and/or Encore. The Employer
and/or Encore will reimburse you for any reasonable expenses, loss of salary and
reasonable legal fees incurred by you (but any such legal fees will require
prior approval from your manager). The Employer and Encore agree to provide
reasonable cooperation to you in any internal investigation, administrative,
regulatory, judicial or quasi-judicial proceedings including but not limited to
providing information in relation to any such process.

10
Resignation of directorships and related matters

10.1
You will immediately do all such acts and things as the Employer may require to
effect your resignation from all other offices to which you were appointed in
connection with or by reason of your association with the Employer in any
capacity including but not limited to trusteeships.

10.2
You warrant that as at the date of this Agreement you have committed no breach
of duty (including fiduciary duty) against the Employer or any Group Company and
that you are not aware of any such breach by any other employee or director of
the Employer or any Group Company.





--------------------------------------------------------------------------------




10.3
You agree that no payment is due to you from the Employer, Encore or any Group
Company in respect of loss of office.

10.4
The Employer will procure that the Employer’s Directors and Officers Indemnity
insurance remains in place for you for six years following the Termination Date.

11
Employee’s warranties

11.1
You warrant that, as at the date of this Agreement:

11.1.1
having taken advice from the Relevant Independent Adviser (as defined in clause
12.1) and having provided the Relevant Independent Adviser with full
instructions):

(i)
you have or may have the claims comprised in the Particularised Claims;

(ii)
you do not have any other complaints or claims against the Employer, Encore or
any Group Company which are subject to statutory restrictions on contracting
out;

(iii)
you do not have any other claims against the Employer, Encore or any Group
Company which are not fully compromised by this Agreement;

(iv)
you have not brought and will not bring proceedings of any nature against the
Employer, Encore or any Group Company; and

(v)
you do not have, have not brought and will not bring any such claims against any
Connected Person.

11.1.2
you have not received an offer of new employment, or commenced any such
employment. This warranty is only applicable as at the date of first signing of
the Settlement Agreement, not the reaffirmation letter attached at Schedule 3.

11.1.3
there are no circumstances of which you are aware or ought reasonably to be
aware which would amount to a repudiatory breach by you of any express or
implied term of your Contract of Employment which would entitle (or would





--------------------------------------------------------------------------------




have entitled) us to terminate your Contract of Employment without notice or
payment in lieu of notice (if you were still employed by us).
11.1.4
you have not made any statement or taken any steps prior to the date of this
Agreement which would constitute a breach of any of the provisions of clause 7
if it had occurred after the date of this Agreement.

11.1.5
you have complied/will comply (as appropriate) with clauses 9.1 to 9.4
inclusive.

11.2
You acknowledge that the Employer has entered this Agreement in reliance on the
warranties set out in this clause 11 and in clauses 6.5, 6.6 and 10.2, and that
the Employer’s obligations under this Agreement and Encore’s obligation to
facilitate the benefit in clause 5 are conditional on those warranties being
true at the date of this Agreement.

12
Advice

12.1
You have received independent legal advice from a solicitor of the Senior Courts
who holds a current practising certificate (“Relevant Independent Adviser”) as
to the terms and effect of this Agreement and in particular its effect on your
ability to pursue your rights before an Employment Tribunal in accordance with
the provisions of the Acts and Regulations set out in clause 13. The name of the
Relevant Independent Adviser is Nikola Southern of Kingsley Napley LLP.

12.2
You are advised by the Relevant Independent Adviser that there is in force and
there was at the time you received the advice referred to above, a contract of
insurance or indemnity covering the risk of any claims by you in respect of loss
arising in consequence of the advice.

12.3
You will procure that the Relevant Independent Adviser signs a certificate on or
before the date of this Agreement substantially in the form of Schedule 4.

12.4
We will within 28 days of the production of an appropriate copy VAT invoice
addressed to you but marked payable by us pay to Kingsley Napley LLP the maximum
sum of £3,500.00 plus VAT in respect of your legal expenses incurred solely in
relation to the termination of your employment.

13
Settlement agreements





--------------------------------------------------------------------------------




13.1
The Employer, Encore and the Employee agree and acknowledge that the conditions
regulating settlement agreements and compromise contracts contained in section
203 ERA; regulation 35 Working Time Regulations 1998; section 147 Equality Act
2010; section 77 Sex Discrimination Act 1975; section 288 Trade Union and Labour
Relations (Consolidation) Act 1992; section 49 National Minimum Wage Act 1998;
regulation 41 Transnational Information and Consultation of Employees
Regulations 1999; regulation 40 Information and Consultation of Employees
Regulations 2004; and section 58 Pensions Act 2008 are intended to be and have
been satisfied.

14
Miscellaneous

14.1
If you breach any material provision of this Agreement or pursue a claim against
the Employer, Encore or any Group Company arising out of your employment or its
termination (other than those claims excluded under clauses 6.5 or 6.6) you
agree to indemnify the Employer, Encore or any Group Company for any losses
suffered as a result thereof, including all reasonable legal and professional
fees incurred.

15
Third parties

15.1
The Employer and Encore enter into this Agreement on behalf of themselves and as
authorised agent for all Group Companies. The parties agree that the Contracts
(Rights of Third Parties) Act 1999 shall apply to this Agreement to the extent
necessary for any Group Company to enforce its rights under this Agreement.
However, no other terms of this Agreement shall be directly enforceable by any
third party and the parties shall be free to vary or rescind any part of this
Agreement (including clauses 5.1 and 7) by agreement between themselves without
the consent of any such third party.

16
Whole agreement

16.1
This Agreement and any documents referred to in it sets out the entire agreement
between the parties and supersedes all discussions between them and their
advisers and all statements, representations, terms and conditions, warranties,
guarantees, proposals, communications and understandings whenever given and
whether orally or in writing.

17
Law and Jurisdiction





--------------------------------------------------------------------------------




17.1
The validity, construction and performance of this Agreement and any dispute or
claim arising out of or in connection with this Agreement or its formation or
subject matter shall be governed by and construed in accordance with the laws of
England and Wales.

17.2
The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this Agreement or its formation or subject matter.

18
Completion

18.1
Notwithstanding that this Agreement is marked “without prejudice” and “subject
to contract” when it is signed by the Employer, the Employee and is accompanied
by the certificate signed by the Relevant Independent Adviser in Schedule 4 and
is dated it shall become an open and binding document.

18.2
This Agreement may be entered into in any number of counterparts, and each of
the executed counterparts, when duly exchanged, shall be deemed to be an
original, but, taken together, they shall constitute one and the same
instrument.

19
Definitions

“Cabot” means the Employer and Encore.
“Cabot Holdco” means Cabot UK Holdco Limited of 1 Kings Hill Avenue, Kings Hill,
West Malling, Kent, ME19 4UA (company number 03439445).
“Compensation Committee” means the compensation or remuneration committee
operated by or for Encore from time to time.
“Connected Person” means any current or former: employee, worker, officer,
agent, non-executive director, shareholder or member of the Employer, Encore or
any Group Company.
“Contract of Employment” means the contract of employment between you and us
dated 10 February 2014 as amended.
“Employer’s Constitution” means the Employer’s constitutional documents whether
these be comprised in an Act of Parliament, statutory instruments, a charter and
statutes, instruments and articles of government, by-laws, standing orders,
memorandum and




--------------------------------------------------------------------------------




articles of association, regulations, policies, codes or any other document or
documents under which the Employer is governed or operates;
“Group Company” means any parent undertaking or subsidiary undertaking of the
Employer and any subsidiary of any such parent undertaking, with "parent
undertaking" and "subsidiary undertaking" being defined in accordance with
section 1162 Companies Act 2006 and including for the avoidance of doubt Encore
and any Subsidiaries or Holding Companies of Encore.
“Long Term Incentive Plan” means the Encore 2017 Incentive Award Plan, as
amended from time to time.
“Payment Period” means the period of 28 days starting with the Termination Date
or the date of this Agreement, whichever is the later.
“Remuneration Committee” means the remuneration committee operated by or for
Cabot Holdco and its UK Subsidiaries from time to time.
“Subsidiary” and “Holding Company” in relation to a company mean "subsidiary"
and "holding company" as defined in section 1159 of the Companies Act 2006 and a
company shall be treated, for the purposes only of the membership requirement
contained in subsections 1159(1)(b) and (c), as a member of another company even
if its shares in that other company are registered in the name of (a) another
person (or its nominee), whether by way of security or in connection with the
taking of security, or (b) a nominee.




--------------------------------------------------------------------------------




Schedule 1: pre-notice tasks
You will undertake the following activities during the Pre-Notice Period, in
addition to your normal role (the latter up to 31 December 2019) which will be
flexed as necessary given your departure):
•
provide a comprehensive handover to the new appointed CEO;

•
undertake Town Halls/Road Shows, client visits and any other activities
referenced in the Cabriolet communications plan;

•
anything else the new CEO/your line manager feel is needed to support a smooth
transition;

•
assist the new CEO with specific projects and transition activities; and

•
undertake additional work as directed by the new CEO/the Encore CEO which they
will communicate over time, and which will be commensurate with your role as the
Cabot CEO.







--------------------------------------------------------------------------------






Schedule 2: announcement


[On the following pages]








--------------------------------------------------------------------------------





Encore Announces Leadership Transition for its European Subsidiary, Cabot Credit
Management


SAN DIEGO, November xx, 2019 — Encore Capital Group, Inc. (Nasdaq: ECPG), an
international specialty finance company, today announced the departure of Ken
Stannard, Executive Director and Chief Executive Officer of its European
subsidiary, Cabot Credit Management and, subject to certain regulatory
approvals, the appointment of Craig Buick as his successor. Stannard will be
stepping down effective at the end of 2019. 


“Under Ken’s leadership, Cabot became one of the largest credit management
services providers in Europe, including its market leadership position in the UK
and Ireland, as well as being the first large credit management service company
in the UK to be authorized by the FCA,” said Ashish Masih, Encore’s President
and Chief Executive Officer. 


Stannard joined Marlin Financial Group in 2012, became its CEO in 2013, and
became Cabot’s CEO in 2014 when Cabot acquired Marlin. Stannard’s experience was
instrumental in the years that followed as Cabot transitioned from being
partially owned by Encore to becoming a wholly owned subsidiary in 2018. With
the integration of Cabot into the Encore Capital Group now complete, Stannard
has decided the time is right to step down from his role as Cabot’s chief
executive and reflect on his next challenge. Stannard has agreed to stay on for
a period to support the successful transition of Cabot’s leadership to Buick.


Buick has served as the Chief Financial Officer of Cabot, working alongside
Stannard since 2016. Buick qualified as a Chartered Accountant with
PricewaterhouseCoopers and held various senior finance and audit leadership
roles within PricewaterhouseCoopers and GE Capital across Europe before joining
Cabot. 


“Craig is a seasoned leader with a strong financial background, a track record
of execution and proven leadership capabilities. He has a deep understanding of
our products and the complex European markets,” said Stannard. “Cabot is one of
those rare companies that I believe has truly revolutionized the credit
management industry through its continued pursuit of customer centric practices.
I have been privileged to have led a committed and innovative team of leaders. I
know that Craig is well placed to continue to drive Cabot forward on its journey
to be the best at what it does.”


“We thank Ken for his service and wish him and his family all the best. We are
fortunate to have someone of the caliber and experience of Craig to step up to
lead our Cabot business,” said Masih. “This transition is the result of our
effective succession planning process and keeps Cabot, and ultimately Encore,
optimally positioned for continued long-term success and growth."




About Encore Capital Group, Inc.
Encore Capital Group is an international specialty finance company that provides
debt recovery solutions and other related services across a broad range of
financial assets. Through its subsidiaries around the globe, Encore purchases or
services portfolios of receivables from major banks, credit unions and utility
providers.


Headquartered in San Diego, Encore is a publicly traded NASDAQ Global Select
company (ticker symbol: ECPG) and a component stock of the Russell 2000, the S&P
Small Cap 600 and the Wilshire 4500. More information about the company can be
found at http://www.encorecapital.com. More information about the Company’s
Midland Credit Management subsidiary can be found at
http://www.midlandcreditonline.com. More information about the




--------------------------------------------------------------------------------




Company's Cabot Credit Management subsidiary can be found
at http://www.cabotcm.com. Information found on the company’s, MCM’s, or Cabot’s
website is not incorporated by reference.


Contact
press@encorecapital.com


Bruce Thomas, Investor Relations 
(858) 309-6442 
bruce.thomas@encorecapital.com


Tracy Ting, Chief Human Resources Officer
(858) 309-9271
tracy.ting@encorecapital.com






Source: Encore Capital Group Inc












--------------------------------------------------------------------------------





Schedule 3 re-affirmation letter
[On headed notepaper of Employer]
KEN STANNARD
## #### ####
######
### ###
[DATE]
Dear Ken,
Reaffirmation Letter
This is the letter referred to in clause 4 of the settlement agreement that was
concluded between you, the Employer and Encore Capital Group Inc. (“Encore”) on
[DATE] (the “Settlement Agreement”).
By signing this letter (“this Letter”) you expressly agree the following:
1
Interpretation

1.1
Words and expressions defined in the Settlement Agreement shall bear the same
meanings in this Letter, save that: “Relevant Independent Adviser” means the
adviser specified in paragraph 3 of this Letter.

1.2
References in the remaining paragraphs of this Letter to clauses are to clauses
in the Settlement Agreement.

2
Release and compromise

2.1
You agree that the benefit referred to in clause 5.1 is in full and final
settlement of all claims or rights of action of any kind whatsoever which you
may have against the Employer, Encore and/or any Group Company and/or any
Connected Person in relation to your employment, its termination and any related
or connected matter.





--------------------------------------------------------------------------------




2.2
For the avoidance of doubt the settlement in paragraph 2.1 extends to all
claims:

2.2.1
whether arising under statute (including any directions or regulations made
thereunder), at common law (including contractual claims), under the Employer’s
Constitution, in equity or under any EU Directive, regulation or other
legislation applicable in the United Kingdom and enforceable against the
Employer or Encore or any other person stipulated in paragraph 2.1; and

2.2.2
whether arising in the United Kingdom or in any other country in the world; and

2.2.3
arising out of facts existing at the date of this Agreement whether or not the
legal basis for such a claim was known to the Employee at that date and whether
or not such facts were known to the Employee at that date.

2.3
This Letter relates to the following claims subject to statutory contracting-out
restrictions which you have or may have against the Employer, Encore, any Group
Company and any Connected Person namely:

2.3.1
any claim to wages under Part II Employment Rights Act 1996 (“ERA”);

2.3.2
any claim for unfair dismissal under Part X ERA;

2.3.3
any claim for redundancy under Part XI ERA;

2.3.4
any claim for detriment under section 47B ERA;

2.3.5
any other claim under the ERA including but not limited to any other claim for
detriment under Part V ERA;

2.3.6
any claim for detriment brought under section 146 Trade Union and Labour
Relations (Consolidation) Act 1992;

2.3.7
any claim for statutory holiday pay arising under regulation 14 or 16 Working
Time Regulations 1998;

2.3.8
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to race, colour, nationality or ethnic or
national origins brought under section 120 Equality Act 2010;





--------------------------------------------------------------------------------




2.3.9
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to religion or belief brought under section
120 Equality Act 2010;

2.3.10
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to sex brought under section 120 Equality
Act 2010;

2.3.11
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to gender reassignment brought under section
120 Equality Act 2010;

2.3.12
any claim for discrimination or victimisation because of or related to pregnancy
and maternity brought under section 120 Equality Act 2010;

2.3.13
any claim for discrimination (whether direct or indirect) or victimisation
because of or related to marriage and civil partnership brought under section
120 Equality Act 2010;

2.3.14
any claim brought under or by reference to the Equal Pay Act 1970 or for
equality of terms brought under section 120 or 127 Equality Act 2010 and any
related claim for victimisation;

2.3.15
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to sexual orientation brought under section
120 Equality Act 2010;

2.3.16
any claim for discrimination (whether direct or indirect), harassment or
victimisation because of or related to age brought under section 120 Equality
Act 2010;

2.3.17
any claim for discrimination (including direct, indirect and in respect of
failure to make adjustments), harassment or victimisation because of, arising
from or related to disability brought under section 120 Equality Act 2010;

2.3.18
any claim for less favourable treatment or detriment brought under regulation 8
Part-time Workers (Prevention of Less Favourable Treatment) Regulations 2000;





--------------------------------------------------------------------------------




2.3.19
any claim for less favourable treatment or detriment brought under regulation 7
Fixed-term Employees (Prevention of Less Favourable Treatment) Regulations 2002;

2.3.20
any claim for detriment under section 23 National Minimum Wage Act 1998;

2.3.21
any claim under section 11 Employment Relations Act 1999;

2.3.22
any claim under regulation 27 or 32 Transnational Information and Consultation
of Employees Regulations 1999;

2.3.23
any claim under part VIII Information and Consultation of Employees Regulations
2004; and

2.3.24
any claim under section 56 Pensions Act 2008.

2.4
You agree to refrain from instituting any of the claims set out in paragraph 2.3
(“Particularised Claims”). The parties agree that each of the Particularised
Claims is to be regarded as a particular complaint or particular proceedings for
the purposes of the provisions of the relevant Act or Regulations referred to in
paragraph 2.3.

2.5
This paragraph 2 does not compromise any claim for personal injury other than:

2.5.1
any personal injury claim arising from or in connection with any of the
Particularised Claims;

2.5.2
any claim brought under the Protection from Harassment Act 1997; and

2.5.3
any claim for a psychiatric injury of any kind.

PROVIDED THAT by entering into this Agreement you warrant that there are no
circumstances known to you, or which ought reasonably be known to you, which
might give rise to any person injury claim against the Employer.
2.6
Nothing in this Agreement shall compromise your rights in respect of accrued
pension rights, personal injury (subject to paragraph 2.5) or your ability to
enforce the terms of this Agreement (the “Excluded Claims”).

3
Advice





--------------------------------------------------------------------------------




3.1
You have received independent legal advice from a solicitor of the Senior Courts
who holds a current practising certificate (“Relevant Independent Adviser”) as
to the terms and effect of this Agreement and in particular its effect on your
ability to pursue your rights before an Employment Tribunal in accordance with
the provisions of the Acts and Regulations set out in clause 13. The name of the
Relevant Independent Adviser is Nikola Southern of Kingsley Napley LLP.

3.2
You are advised by the Relevant Independent Adviser that there is in force and
there was at the time you received the advice referred to above, a contract of
insurance or indemnity covering the risk of any claims by you in respect of loss
arising in consequence of the advice.

3.3
You will procure that the Relevant Independent Adviser signs a certificate on or
before the date of this Agreement substantially in the form of Appendix 1 to
this Letter.

3.4
We will within 28 days of the production of an appropriate copy VAT invoice
addressed to you but marked payable by us pay to the Kingsley Napley LLP the
maximum sum of £100.00 plus VAT in respect of your legal expenses incurred
solely in relation to the termination of your employment.

4
Warranties

4.1
You warrant that, as at the date of this letter:

4.1.1
having taken advice from the Relevant Independent Adviser and having provided
the Relevant Independent Adviser with full instructions):

4.1.2
you have or may have the claims comprised in the Particularised Claims;

4.1.3
you do not have any other complaints or claims against the Employer, Encore or
any Group Company which are subject to statutory restrictions on contracting out
(save for the Excluded Claims);

4.1.4
save as provided in clause 6.5 and the Excluded Claims, you do not have any
other claims against the Employer, Encore or any Group Company which are not
fully compromised by the Settlement Agreement or this Reaffirmation Letter;





--------------------------------------------------------------------------------




4.1.5
you have not brought and will not bring proceedings of any nature against the
Employer, Encore or any Group Company (save for the Excluded Claims); and

4.1.6
you do not have, have not brought and will not bring any such claims against any
Connected Person (save for the Excluded Claims).

4.2
You repeat the warranties set out in clauses 11.1.3, 11.1.4, and 11.1.5 and
confirm that they were true at the date of the Settlement Agreement and remain
true at the date of this letter.

4.3
You acknowledge that the Employer and Encore have entered the Settlement
Agreement in reliance on the warranties set out in clause 11 and that the
Employer’s and Encore’s obligations under the Settlement Agreement (save as
provided in clause 4.3) are further conditional on the additional warranties set
out in this Letter. The Employer and Encore confirm that by signing this Letter,
you are not repeating the warranty at clause 11.1.2 of the Settlement Agreement.

5
Settlement agreements

5.1
The Employer, Encore and the Employee agree and acknowledge that the conditions
regulating settlement agreements and compromise contracts contained in section
203 ERA; regulation 35 Working Time Regulations 1998; section 147 Equality Act
2010; section 77 Sex Discrimination Act 1975; section 288 Trade Union and Labour
Relations (Consolidation) Act 1992; section 49 National Minimum Wage Act 1998;
regulation 41 Transnational Information and Consultation of Employees
Regulations 1999; regulation 40 Information and Consultation of Employees
Regulations 2004; and section 58 Pensions Act 2008 are intended to be and have
been satisfied.

Signed .....................................................
For and on behalf of Cabot Credit Management Limited and Encore Capital Group
Inc.
I agree to the above terms
Signed .....................................................
KENNETH JOHN STANNARD
Date ........................................................







--------------------------------------------------------------------------------




Appendix 1: adviser’s certificate to the reaffirmation letter
I, [NAME OF ADVISER] confirm that I have given relevant independent advice to
KENNETH JOHN STANNARD (“my client”) as to the terms and effect of the agreement
between CABOT CREDIT MANAGEMENT LIMITED, ENCORE CAPITAL GROUP INC. and KENNETH
JOHN STANNARD dated [DATE] and the reaffirmation letter signed by those parties
dated [DATE] and in particular their effect on my client’s ability to pursue my
client’s rights before an Employment Tribunal.
I confirm that I am a solicitor of the Senior Courts who holds a current
practising certificate and am not prevented from acting as an independent
adviser by section 203 ERA or any other relevant statutory provision and that
there is in force and there was at the time I gave the advice referred to cover
under a contract of insurance or an indemnity provided for members of a
profession or professional body covering the risk of a claim by my client in
respect of loss arising in consequence of that advice.
 
 
Signed:
   
 
 
Dated:
   







--------------------------------------------------------------------------------




Schedule 4: adviser’s certificate to the settlement agreement
I, Nikola Southern confirm that I have given relevant independent advice to
KENNETH JOHN STANNARD (“my client”) as to the terms and effect of the agreement
between CABOT CREDIT MANAGEMENT LIMITED,    ENCORE CAPITAL GROUP INC. and
KENNETH JOHN STANNARD and in particular its effect on my client’s ability to
pursue my client’s rights before an Employment Tribunal.
I confirm that I am a solicitor of the Senior Courts who holds a current
practising certificate and am not prevented from acting as an independent
adviser by section 203 ERA or any other relevant statutory provision and that
there is in force and there was at the time I gave the advice referred to cover
under a contract of insurance or an indemnity provided for members of a
profession or professional body covering the risk of a claim by my client in
respect of loss arising in consequence of that advice.
Signed: /s/ Nikola Southern
Dated: 20/11/19






--------------------------------------------------------------------------------




[Execution page to the settlement agreement]


Signed:
/s/ Craig Buick
 
For and on behalf of the Employer
 
 
Signed:
/s/ Ashish Masih
 
For and on behalf of Encore
 
 
Signed:
/s/ Kenneth Stannard
 
Employee





